Order entered October      /8, 2012




                                                   In The
                                      QI:ourt of appeal~
                            jfiftb 1Jli~trirt of ~exa~ at 11Balla~

                                        No. 05-12-01245-CR

                                EDWARD CHIARINI, Appellant

                                                    v.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 1
                                    Dallas County, Texas
                             Trial Court Cause No. Mll-51889

                                              ORDER
        The Court GRANTS court reporter Vicki L. Tuck's October 15, 2012 motion for

extension of time to file the reporter's record.

        We ORDER Ms. Tuck to file the reporter's record within THIRTY DAYS from the date

of this order.

        We ORDER the Dallas County District Clerk to file the clerk's record within FIFIEEN

DAYS from the date ofthis order.


        We ORDER the Honorable Dan Patterson, presidingjudge of County Criminal court No.

1, to file a 25.2(d) certification of appellant's right to appeal that is complete within FIFTEEN

DAYS from the date of this order.
        We ORDER the Clerk of the Court to send a copy of this order to Gary Fitzsimmons,

Dallas County District Clerk, the trial court, and counsel for all parties.